Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-13-00818-CR

                                   Mark Anthony GARCIA,
                                         Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009CR2731A
                        Honorable Lori I. Valenzuela, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, we MODIFY the trial court’s judgment
to delete the assessment of attorney’s fees and AFFIRM the trial court’s judgment as MODIFIED.

       SIGNED May 6, 2015.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice